This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be, and the same is hereby affirmed. The constitution provides that county school funds shall be used "solely for the support and maintenance of public free schools". Even if a three-year teacher's contract is contemplated by the law and such contract is illegally breached by the County Board of Public Instruction, whereupon the teacher takes other employment at less salary, such teacher cannot recover against the county school fund the difference between the contract salary and the smaller salary earned in other employments since that would in effect violate the constitutional command that such fund shall be used "solely for the support and maintenance of public free schools."
Affirmed.
WHITFIELD, P.J., AND DAVIS, J., concur.
BUFORD, C.J., concurs in the opinion and judgment.
TERREL. J., not participating.
BROWN, J., dissents.